                                             November 11, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:    United States v. Dumitru
                      (18 Cr. 243 (LAK))

Dear Judge Kaplan:

        We respectfully submit this letter in response to the Government’s application to
strike certain testimony given by Richard Tcaciuc on cross-examination concerning Mr.
Tcaciuc’s bail proceedings. Based on the Government’s communication with a member
of the Queens County District Attorney’s Office, the Government states its belief that Mr.
Tcaciuc’s testimony may have been mistaken and requests that the Court strike the
testimony and provide a curative instruction. Although the Government indicates it has
requested a transcript of the bail hearing, it has not provided an affidavit or any other
evidence that demonstrates Mr. Tcaciuc’s answers were inaccurate.

       The Court should decline to strike this testimony and should instead allow the
Government to question Mr. Tcaciuc about this issue during its redirect examination. As
Mr. Tcaciuc himself participated in the bail hearing, Mr. Tcaciuc’s own testimony
concerning his memory, observations, and understanding of the proceeding is the best
evidence of what took place. To the extent Mr. Tcaciuc’s testimony may be incorrect, the
Government will have an opportunity to impeach him or attempt to elicit contrary
testimony on redirect.


                                             Respectfully submitted,

                                             /s/ Justin M. Sher

                                             Justin M. Sher
                                             Allegra Noonan

cc:     All counsel of record (by ECF)


           90 Broad Street | 23rd Floor | New York, NY 10004
      www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
